79 So. 3d 882 (2012)
Henry Percy GREENE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-3536.
District Court of Appeal of Florida, Fifth District.
February 10, 2012.
Henry P. Greene, Lowell, pro se.
Pamela J. Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In 1988, defendant/appellant Henry Percy Greene was convicted by a jury of capital sexual battery on a child, attempted sexual battery on a child, and multiple counts of lewd and lascivious assault on a child. At trial, the victim testified and Greene's taped confession was admitted into evidence. He received life, and other lesser sentences. He has since filed numerous claims seeking post-conviction relief on a variety of unmeritorious grounds.
Now more than twenty years after his conviction was final, Greene filed a successive non-meritorious claim of newly discovered evidence that the trial court denied. This court granted him a belated appeal, however, as required by State v. Trowell, *883 739 So. 2d 77 (Fla. 1999). Upon review of his most recent appeal, we entered a show cause order pursuant to Florida Rule of Criminal Procedure 3.850(m) and State v. Spencer, 751 So. 2d 47, 48-49 (Fla.1999).
Having carefully considered Greene's response, we conclude that he has provided no valid reason to allow him to continue to file frivolous appeals like this one. We conclude that he is abusing the judicial process, and that he should be barred from further pro se filings. We, therefore, prohibit Greene from filing with this Court any more pro se pleadings concerning case number 87-CF-4152 in the Circuit Court of the Eighteenth Judicial Circuit in and for Brevard County. See Hastings v. State, 79 So. 3d 739, 2011 WL 5573935 (Fla. 2011), and Steele v. State, 14 So. 3d 221, 223 (Fla.2009) (recommending sanctions for both defendants and stating that the courts need to devote their finite resources to consideration of legitimate claims); Britt v. State, 931 So. 2d 209, 210 (Fla. 5th DCA 2006) (defendant's "pro se filings have become frivolous, an abuse of process, and a waste of the taxpayers' money"); Isley v. State, 652 So. 2d 409, 410-11 (Fla. 5th DCA 1995) ("Enough is enough.").
The Clerk of this Court is directed to forward a certified copy of this opinion to Greene and the appropriate institution for consideration of available disciplinary procedures. See Fla. R.Crim. P. 3.850(m). Rehearing will not be entertained.
AFFIRMED; Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Greene and the Department of Corrections.
ORFINGER, C.J., GRIFFIN and MONACO, JJ., concur.